338 S.W.3d 862 (2011)
STATE of Missouri, Respondent,
v.
Antwoin Maurice CRAIG, Appellant.
No. WD 71812.
Missouri Court of Appeals, Western District.
April 12, 2011.
Shaun J. Mackelprang and John W. Grantham, Jefferson City, MO, for respondent.
Kent Denzel, Columbia, MO, for appellant.
Before Division One: THOMAS H. NEWTON, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Antwoin Craig appeals his conviction following a jury trial of one count of first-degree burglary, for which he was sentenced as a persistent offender to fifteen years' imprisonment. On appeal, Craig challenges the sufficiency of the evidence and the trial court's verdict-directing instruction. We affirm. Rule 30.25(b).